 Fill in this information to identify the case:

           ROSA VIRIDIANA PORTUGAL
 Debtor 1 __________________________________________________________________

 Debtor 2        ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              California
                                                                District of __________
                                                                              (State)
             20-40153-RLE-13
 Case number ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                              NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
 Name of creditor:                                                                        Court claim no. (if known): 8


 Last 4 digits of any number you use to                                                   Date of payment change:
 identify the debtor’s account:                           3    7    3     2               Must be at least 21 days after date         02/ 0
                                                                                                                                      ___   1 / 2_____
                                                                                                                                          ___     021
                                                                                          of this notice


                                                                                          New total payment:                            2,838.52
                                                                                                                                      $ ____________
                                                                                          Principal, interest, and escrow, if any


 Part 1:          Escrow Account Payment Adjustment

1. Will there be a change in the debtor’s escrow account payment?

      q      No
      q
      X      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                  the basis for the change. If a statement is not attached, explain why:


                       Current escrow payment: $               937.38                   New escrow payment: $                       996.88



 Part 2:          Mortgage Payment Adjustment

2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
     variable-rate account?
      q
      X      No
      q      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why:


                       Current interest rate:                       %                   New interest rate:                              %

                       Current principal and interest payment: $                        New principal and interest payment: $


 Part 3:          Other Payment Change

3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

      q
      X      No
      q      Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect. )
                       Reason for change

                       Current mortgage payment: $                                      New mortgage payment: $



Official Form 410S120-40153
          Case:                                 Doc#       Notice
                                                       Filed:     of Mortgage Entered:
                                                              12/23/20        Payment Change
                                                                                        12/23/20 13:05:27                       Page 1 of 3 page 1
Debtor 1    ROSA VIRIDIANA PORTUGAL
            _______________________________________________________                                                      20-40153-RLE-13
                                                                                                  Case number (if known) _____________________________________
            First Name         Middle Name            Last Name




  Part 4:     Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.

 Check the appropriate box.

     q     I am the creditor

     q      I am the creditor’s authorized agent


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



   /s/ CASSANDRA J. RICHEY
      Signature
                                                                                                         1 2 / ____
                                                                                                    Date ____  2 3 / _______
                                                                                                                      2020



  Print:          CASSANDRA J.                                       RICHEY                         Title   ATTORNEY FOR CREDITOR
                  First Name                 Middle Name                   Last Name



  Company         BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP


  Address         3990 E. CONCOURS STREET SUITE 350
                  Number                     Street



                  ONTARIO, CALIFORNIA 91764
                  City                                             State               ZIP Code



  Contact phone (______
                  626) _____
                        371- 7020
                             _________                                                              Email NDCAECF@BDFGROUP.COM




******The new payment amount listed above includes recovery of the escrow shortage. If the Debtor timely pays
the escrow shortage in a lump sum, then the new payment amount will decrease per the attached escrow analysis
statement. If this occurs, Creditor will not file a new Payment Change Notice.




Official Form 410S120-40153
          Case:                               Doc#                    Notice
                                                                  Filed:     of Mortgage Entered:
                                                                         12/23/20        Payment Change
                                                                                                   12/23/20 13:05:27                   Page 2 of 3 page 2
                                            CERTIFICATE OF SERVICE


             I hereby certify that on December 23, 2020, a true and correct copy of the Notice of Mortgage

       Payment Change was served via electronic means as listed on the Court's ECF noticing system or by

       regular first class mail to the parties listed on the attached list.

                                                  Respectfully submitted,

                                                  BARRETT DAFFIN FRAPPIER
                                                  TREDER & WEISS, LLP


                                                   BY: /s/ CASSANDRA J. RICHEY                         12/23/2020
                                                       CASSANDRA J. RICHEY
                                                       CA NO. 155721
                                                       BARRETT DAFFIN FRAPPIER TREDER &
                                                       WEISS, LLP
                                                       3990 E. CONCOURS STREET SUITE 350
                                                       ONTARIO, CA 91764
                                                       Phone: (626) 371-7020, Fax: (972) 661-7725
                                                       E-mail: NDCAECF@BDFGROUP.COM
                                                       ATTORNEY FOR CREDITOR


       BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

       DEBTOR:
       ROSA VIRIDIANA PORTUGAL
       2221 89TH AVE
       OAKLAND, CA 94603

       DEBTOR'S ATTORNEY:
       NATHAN DAVID BORRIS
       1380 A ST.
       HAYWARD, CA 94541

       TRUSTEE:
       MARTHA G. BRONITSKY
       P.O. BOX 5004
       HAYWARD, CA 94540




             Case:- 20-40153
bkusbk_POC_410S1.rpt                Doc# Filed: 12/23/20
                     09/Northern/Oakland/00000009139866           Entered: 12/23/20 13:05:27   Page Page
                                                                                                    3 of3 of33
